108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael F. DEHONEY, Plaintiff--Appellant,v.Parker EVATT, Commissioner;  William D. Catoe, DeputyCommissioner, individually and/or in theirofficial capacities, Defendants--Appellees,andSouth Carolina Department of Corrections, Defendant.
No. 96-7800.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997.March 13, 1997.

Michael F. Dehoney, Appellant Pro Se.
Joseph Crouch Coleman, Columbia, South Carolina, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court order denying his motions to amend his complaint and his demand for a jury trial.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED